DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities: please delete the comma after “suspension” and insert a “.”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,340,581 B1-Gaddy.
Claim 1: “A system for producing a protein-rich nutrient supplement from a fermentation process using anaerobic bacteria,”:  Gaddy disclose the present invention is directed to biologic methods, processes, microorganisms, and apparatus for producing products, materials, intermediates, and the like such as organic acids, single cell protein (Col. 1, lines 28-3; further, Gaddy disclose the invention relates to a process utilizing continuous gaseous substrate fermentation under anaerobic conditions (Col. 1,lines 34-35).
“comprising: a fermentation vessel connected to a gas inlet line for flowing a gaseous substrate into the fermentation vessel and a liquid inlet line for supplying a culture medium into the fermentation vessel containing the anaerobic bacteria to ferment the gaseous substrate and the culture medium into a fermentation liquid broth”:  Gaddy disclose the nutrients are constantly fed to a bioreactor or fermenter (12, Col. 5, lines 3-4); within the bioreactor (12) resides the culture (Col. 5, line 9); Gaddy disclose the gases (14) are continuously introduced into the bioreactor (12, Col. 5, lines 21-22); Gaddy disclose the desired components of the dilute gas mixtures are introduced into a bioreactor containing one or more cultured 
“a first cell separator connected to one or more first outlet lines of the fermentation vessel to receive a first flow of the fermentation liquid broth from the fermentation vessel and separate the first flow of the fermentation liquid broth into a first cell-containing suspension and a first cell-free permeate solution;”:  Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, hollow fiber membrane, or other filtration device (20) to separate out microorganisms that are entrained (Col. 5, lines 25-28).
“a processing chamber connected to one or more second outlet lines of the first cell separator to receive the first cell-free permeate solution from the first cell separator and process the first cell-free permeate solution into an oxygenated hydrocarbonaceous compound;”:  Gaddy disclose the permeate or centrifugate (24) is passed to an extraction chamber (26, Col. 5, lines 35-37); further, Gaddy disclose the term waste gas or waste gas streams means hydrogen mixed with other elements or compounds, including carbon dioxide, nitrogen and methane (Col. 3, lines 35-37).
“one or more cell rupturing devices connected to the first cell separator to receive the first cell-containing suspension, and rupture cell membranes of the first cell-containing suspension to generate a homogenate;”:  Gaddy disclose the nutrients and materials in the aqueous phase (30) pass back 
“and one or more fractionators connected to one or more third outlet lines of the one or more cell rupturing devices to receive the homogenate from the one or more cell rupturing devices and fractionate the homogenate into a first protein-containing portion and a protein-containing cell debris portion.”:  Gaddy disclose the acid and water solution (36) passes to a final distillation column (40) where the desired end product (42) is separated from the water and removed; the water (44) is recirculated for nutrient preparation (Col. 5, lines 61-64).

Claim 2: “wherein the gaseous substrate comprises one or more gases selected from the group consisting of carbon source substrates, carbon monoxide (CO), carbon dioxide (CO2), hydrogen gas (H2), syngas, and combinations thereof.”:  Gaddy disclose the gas substrate further contains carbon dioxide (Col. 18, line 59-60).

Claim 3: “wherein the fermentation vessel is selected from the group consisting of a continuous stirred tank reactor (CSTR), an immobilized cell reactor (ICR), a trickle bed reactor (TBR), a bubble column, a gas lift fermenter, a static mixer, a vessel, a pipe arrangement, a tower, a loop reactor, and combinations thereof.”:  Gaddy disclose the nutrients are constantly fed to a bioreactor or fermenter (12), consisting of one or more vessels and/or towers of a type which includes the Continuously Stirred Reactor 

Claim 4: “further comprising: a cell-containing holding tank connected to the first cell separator to receive an amount of the first cell-containing suspension.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48).

Claim 5:  “further comprising: a second cell separator connected to one or more fourth outlet lines of the fermentation vessel to receive a second flow of the fermentation liquid broth from the fermentation vessel and separate the second flow of the fermentation liquid broth into a second cell-containing suspension and a second cell-free permeate solution.”:  Gaddy disclose the system can comprise a bioreactor or fermenter consisting of one or more vessels (Col. 5, lines 3-4); further, Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44). 

Claim 6: “wherein a first amount of the second cell-free permeate solution is delivered to the processing chamber.”:  Gaddy disclose the permeate or centrifugate (24) is passed to an extraction chamber (26, Col. 5, lines 35-37).

Claim 7: “wherein a second amount of the second cell-free permeate solution is delivered to a cell-free holding tank, which is connected to the processing chamber.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48).

Claim 8: “further comprising: a cell-containing holding tank connected to the second cell separator to receive the second cell-containing suspension, wherein the second cell separator is selected from the group consisting of filtration devices, hollow fiber filtration devices, spiral wound filtration devices, ultrafiltration devices, ceramic filter devices, cross-flow filtration devices, size exclusion column filtration devices, filtration devices with cross flow filters, centrifugation devices, and combinations thereof.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48); Gaddy disclose cell Separation, if desired, is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44).
Claim 9: “wherein the first cell separator is selected from the group consisting of filtration devices, hollow fiber filtration devices, spiral wound filtration devices, ultrafiltration devices, ceramic filter devices, cross-flow filtration devices, size exclusion column filtration devices, filtration devices with cross flow filters, centrifugation devices, and combinations thereof.”:  Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, hollow fiber 

Claim 10: “wherein the one or more rupturing devices are selected from the group consisting of a microfluidics device, a sonication device, an ultrasonic84PATENT Attorney Docket No.: JUPE/0210 US1device, a mechanical disruption device, a French press, a freezer, a heater, a heat exchanger, a distillation column, a pasteurization device, an UV sterilization device, a gamma ray sterilization device, a reactor, a homogenizer, and combinations thereof.”:  Gaddy disclose the nutrients and materials in the aqueous phase (30) pass back to the bioreactor (12) and the solvent/acid/water solution (32) passes to a distillation column (a rupturing device, 34, Col. 5, lines 53-55).

Claim 11: “wherein the one or more fractionators are selected from the group consisting of a solid-liquid fractionator, a centrifugation device, a continuous centrifuge, a decanter centrifuge, a disc-stack centrifuge, a filtration device, a hollow fiber filtration device, a spiral wound filtration device, a ceramic filter device, a cross- flow filtration device, a size exclusion device, one or series of size exclusion columns, one or series ion exchange columns, one or series of carbon polymer columns, a flow- through magnetic fractionator, and combinations thereof.”:  Gaddy disclose a hollow fiber membrane or another filtration device (20, Col. 5, line 26-27).

Claim 13: “A system for producing a protein-rich nutrient supplement from a fermentation process using anaerobic bacterial,”:  Gaddy disclose the present invention is directed to biologic methods, processes, microorganisms, and apparatus for producing products, materials, intermediates, and the like such as organic acids, single cell protein (Col. 1, lines 28-3; further, Gaddy disclose the invention relates to a process utilizing continuous gaseous substrate fermentation under anaerobic conditions (Col. 1,lines 34-35).
“comprising: a fermentation vessel connected to a gas line for flowing a gaseous substrate into the fermentation vessel and a liquid inlet line for supplying a culture medium into the fermentation vessel containing the anaerobic bacterial to ferment the gaseous substrate and the culture medium into a fermentation liquid broth;”:  Gaddy disclose the nutrients are constantly fed to a bioreactor or fermenter (12, Col. 5, lines 3-4); within the bioreactor (12) resides the culture (Col. 5, line 9); Gaddy disclose the gases (14) are continuously introduced into the bioreactor (12, Col. 5, lines 21-22); Gaddy disclose the desired components of the dilute gas mixtures are introduced into a bioreactor containing one or more cultured strains of anaerobic bacteria that utilize the waste gas components (Col. 2, lines 30-33).
“a first cell separator connected to one or more first outlet lines of the fermentation vessel to receive a first flow of the fermentation liquid broth and separate the first flow of the fermentation liquid broth into a first cell-containing suspension and a first cell-free permeate solution”:  Gaddy 
“a cell-free holding tank connected to one or more second outlet lines of the first cell separator to receive the first cell-free permeate solution”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48).
“a processing chamber connected to one or more third outlet lines of the cell- free holding tank to receive the first cell-free permeate solution from the cell-free holding tank and process the first cell-free permeate solution into an oxygenated hydrocarbonaceous compound;”:  Gaddy disclose the permeate or centrifugate (24) is passed to an extraction chamber (26, Col. 5, lines 35-37); further, Gaddy disclose the term waste gas or waste gas streams means hydrogen mixed with other elements or compounds, including carbon dioxide, nitrogen and methane (Col. 3, lines 35-37).
“one or more cell rupturing devices to receive the first cell-containing suspension, rupture cell membranes of cells contained within the first cell-containing suspension, and generate a homogenate”:  Gaddy disclose the nutrients and materials in the aqueous phase (30) pass back to the bioreactor (12) and the solvent/acid/water solution (32) passes to a distillation column (a rupturing device, 34, Col. 5, lines 53-55).
“and one or more fractionators connected to one or more fourth outlet lines of the one or more cell rupturing devices to receive the homogenate from the one or more cell rupturing devices and fractionate the homogenate into a first protein-containing portion and a protein-containing cell debris portion.”:  Gaddy disclose the acid and water solution (36) passes to a final distillation column (40) where the desired end product (42) is separated from the water and removed; the water (44) is recirculated for nutrient preparation (Col. 5, lines 61-64).

Claim 14: “further comprising: a second cell separator connected to one or more fifth outlet lines of the fermentation vessel to receive a second flow of the fermentation liquid broth from the fermentation vessel and separate the second flow of the fermentation liquid broth into a second cell-containing suspension and a second cell-free permeate solution.”:  Gaddy disclose a bioreactor or fermenter (12), consisting of one or more vessels and/or towers (Col. 5, lines 3-4); further, Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44). Gaddy disclose cell separation, if desired, is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44). 

Claim 15: “wherein a first amount of the second cell-free permeate solution is delivered to the fermentation vessel.”:  Gaddy disclose the permeate (168) from storage (158) is pumped to mixer through a flow controller (Col. 8, lines 54-56).

Claim 16: “wherein a second amount of the second cell-free permeate solution is delivered to the cell-free holding tank.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48).

Claim 17: “wherein a third amount of the second cell-free permeate solution is delivered to the processing chamber.”:  Gaddy disclose the permeate or centrifugate (24) is passed to an extraction chamber (26, Col. 5, lines 35-37).

Claim 18: “further comprising: a cell-containing holding tank connected to the second cell separator to receive the second cell-containing suspension.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48); further, Gaddy disclose the nutrients are constantly fed to a bioreactor or fermenter (12), consisting of one or more vessels 9Col. 5, lines 3-4).

Claim 19: “A system for producing a protein-rich nutrient supplement from a fermentation process using anaerobic bacterial, comprising:86PATENT Attorney Docket No.: JUPE/0210 US1a fermentation vessel connected to a gas inlet line for flowing a gaseous substrate into the fermentation vessel and a liquid inlet line for supplying a culture medium into the fermentation vessel to ferment the gaseous substrate and the culture medium into a fermentation liquid 
“a first cell separator connected to one or more first outlet lines of the fermentation vessel to receive a first flow of the fermentation liquid broth from the fermentation vessel and separate the first flow of the fermentation liquid broth into a first cell-containing suspension and a first cell-free permeate solution;”: Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, hollow fiber membrane, or other filtration device (20) to separate out microorganisms that are entrained (Col. 5, lines 25-28).
“a processing chamber connected to one or more second outlet lines of the first cell separator to receive the first cell-free permeate solution from the first cell separator and process the first cell-free permeate solution into an oxygenated hydrocarbonaceous compound”:  Gaddy disclose the permeate or centrifugate (24) is passed to an extraction chamber (26, Col. 5, lines 35-37); further, Gaddy disclose the term waste gas or waste gas streams means hydrogen mixed with other elements or compounds, including carbon dioxide, nitrogen and methane (Col. 3, lines 35-37).
“a second cell separator connected to the fermentation vessel to receive a second flow of a second fermentation liquid from the fermentation vessel and separate the second flow of the second fermentation liquid into a second cell-containing suspension and a second cell-free permeate solution;”:  Gaddy disclose a bioreactor or fermenter (12), consisting of one or more vessels and/or towers (Col. 5, lines 3-4); further,  Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, other filtration device (20) to separate out microorganisms that are entrained (Col. 5, lines 25-28).
“one or more cell rupturing devices to receive the second cell-containing suspension and generate a homogenate of the second cell-containing suspension”:  Gaddy disclose the nutrients and materials in the aqueous phase (30) pass back to the bioreactor (12) and the solvent/acid/water solution (32) passes to a distillation column (a rupturing device, 34, Col. 5, lines 53-55).
“and one or more fractionators connected to the one or more cell rupturing devices to receive the homogenate and separate the homogenate into a first protein-containing portion and a protein-containing cell debris portion.”:  Gaddy disclose the acid and water solution (36) passes to a final distillation column (40) where the desired end product (42) is 

Claim 20: “wherein a cell-containing holding tank is connected to the second cell separator to receive the second cell-containing suspension.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48); Gaddy disclose cell separation, if desired, is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44)

Claim 21: “wherein the cell-containing holding tank serves as a pretreatment chamber to receive the second cell-containing suspension and treat the second cell-containing suspension with one or more additives to generate a pretreated cell suspension.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48); further, Gaddy discloses mass transport is increased by the use of surfactants (Col. 14, line 6).

Claim 22: “wherein the one or more additives are selected from the group consisting of a surfactant, detergent, EDTA, Tween-20, Triton X-100, 87PATENT Attorney Docket No.: JUPE/0210 US1 sodium dodecyl sulfate, CHAPS, an enzyme, protease, lysozyme, benzonase, nuclease, a pH-adjusting agent, and combinations thereof.”:  Gaddy disclose Triton X-100 (0.1%, v/v) as a surfactant (Col. 14, line 26).

Claim 23: “wherein the one or more rupturing devices is connected to the cell-containing holding tank and receives the pretreated cell suspension from the holding tank.”:  Gaddy disclose the nutrients and materials in the aqueous phase (30) pass back to the bioreactor (12) and the solvent/acid/water solution (32) passes to a distillation column (a rupturing device, 34, Col. 5, lines 53-55); Gaddy disclose a bioreactor or fermenter (12), consisting of one or more vessels and/or towers (Col. 5, lines 3-4).
Claim 24: “wherein one or more third outlet of the first cell separator is connected to the fermentation vessel to deliver the first cell-containing suspension from the first cell separator to the fermentation vessel.”:  Gaddy disclose the nutrients are constantly fed to a bioreactor or fermenter (12), consisting of one or more vessels (col. 5, lines 3-5); Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, hollow fiber membrane, or other filtration device (20) to separate out microorganisms that are entrained (Col. 5, lines 25-28).

Therefore, Gaddy meets the limitations of claims 1-11 and 13-24.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,340,581 B1-Gaddy as applied to claim 1 above, and further in view of US 2016/0338380 A1-Simpson et al.

Regarding claim 12, Gaddy teaches the invention discussed above in claim 1.  Gaddy teaches a purge stream from the reactor containing cells is sent to a dryer to process dry single cell protein (Col. 16, lines 11-13).  However, Gaddy does not explicitly teach one or more dehydration chambers are selected from the group consisting of a spray drying device, a drum dryer, and a freeze dryer, a lyophilization device, and combinations thereof.
For claim 12, Simpson et al. teaches the drying may be spray drying (Para. [0010], lines 6-7), which reads on the instant claim limitation of teach one or more dehydration chambers are selected from the group consisting of a spray drying device, a drum dryer, and a freeze dryer, a lyophilization device, and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of dryer and invention of Gaddy to further include spray drying as taught by Simpson et al., because Simpson et al. teaches the method may comprise a step of reducing the nucleic acid content of the microbial biomass (Para. [0010], lines 2-3) and the method may also comprise one or more steps of sterilizing the microbial biomass, centrifuging the microbial biomass, and drying the microbial biomass; in particular, the drying may be spray drying or paddle drying (Para. [0010], lines 3-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799